Carleton Harris, Chief Justice, dissenting. In my opinion, this judgment should be reversed and the cause remanded because of the question propounded to Hamilton by counsel for appellees, for I am of the view that the evidence of the amount deposited by the Highway Department with its Declaration of Taking was inadmissible. This deposit is apparently made for a two-fold purpose: first, to vest the condemner with title and give him the right to immediate entrance upon terms fixed by the court, and secondly, to avoid the payment of interest on the amount deposited. The deposit actually is in the nature of an offer of compromise, and in fact, many cases are terminated without trial, i.e., the cases are concluded by a withdrawal under prejudice of the amount deposited as estimated just compensation. In 1 Orgel, Valuation Under Eminent Domain, (2d Ed. 1953), Sec. 148, p. 625-6, it is stated: “Offers made to or by the condemner during the pendency of the condemnation proceeding have generally been held incompetent as evidence, for the reason that they represent mere attempts to compromise the suit and as such are not a true indication of market value. And this rule is applied to the amount paid into court by the government as a pre-requisite to a taking under the present federal condemnation practice. ’ ’ At an institute on real property, held in Fayetteville on October 9-11,1958, and sponsored by the University of Arkansas School of Law and the Arkansas Bar Association, an address on the subject “Buies of Evidence in Eminent Domain Cases” was given by Fred Winner, an attorney from Denver, Colorado. This address is printed in 13 Arkansas Law Beview 10 (1959). At page 15, Mr. Winner discusses “Offers Made by Condemmer”, and states: “The few cases which have considered the admissibility of offers made by the condemner to purchase the property under condemnation have almost uniformly excluded evidence of such offers on the ground that they are privileged as an offer of compromise, and under the federal practice of filing a declaration of taking supported by a deposit in court determined in advance by the government’s appraisers, it seems settled that the amount of the deposit cannot be shown. ’ ’ Of course, we have many times held that testimony showing an offer of compromise is incompetent. See Hinton v. Brown, 174 Ark. 1025, 298 S. W. 198 (1927). From a practical standpoint, it seems most illogical to allow such evidence. One thing is certain, if the landowner is permitted to establish the amount deposited by the Highway Commission with its Declaration of Taking, there is no need for the Highway .Department to ever offer evidence that the land is of less value them the amount deposited, for, of course, the jury will consider that the Highway Department deposited the very minimum. Certainly, it is contemplated under the statute that the amount determined by the jury may be less than the amount of the deposit, for Section 76-537 provides: “If the compensation finally awarded shall be less than the amount of money so deposited and paid to the persons entitled thereto, the Court shall enter judgment in favor of the State of Arkansas and against the proper parties for the amount of the excess. ’ ’ Of course, the net result is that the Highway Department, instead of depositing a fair and just sum, will be forced to deposit as small an amount as possible, and the court will frequently be called upon to determine the proper snm for deposit. When this happens, I am of the view that the size of the deposit can he kept from the jury, for this figure fixed by the Court would have the effect of pitting the trial judge’s opinion against the condemner’s evidence, and would therefore amount to a comment upon the weight of the evidence, which is forbidden under Arkansas practice. In addition to considering the evidence of the amount of the deposit inadmissible and prejudicial, I am also of the view that the manner in which the evidence was offered was clearly erroneous. The majority uphold this inquiry on the basis that counsel had the right to ask the question for purposes of impeachment by showing a prior inconsistent statement, but the witness had not made the appraisal. Yet this information (sum deposited) was conveyed to the jury via counsel’s question. It should have first been ascertained that the witness had made a higher appraisal before any amount was mentioned. The attorney could have commenced his interrogation with the question, “Did you not, in April, 1958, make a higher appraisal on this property?” The conclusion of the matter in my view is (1) appellee introduced evidence which was inadmissible and (2) introduced this inadmissible evidence by an inadmissible method. Mr. Justice Holt joins in this dissent.